PER CURIAM.
We reverse the order denying defendant’s post-conviction relief motion and remand for an evidentiary hearing on defendant’s involuntary plea claim because “we do not agree that the motion, files and records conclusively show that [defendant] is not entitled to any relief.” Jones v. State, 478 So.2d 346, 347 (Fla.1985); Fla. R.Crim. P. 3.850. This opinion expresses no view on how the merits of this matter should be decided by the trial court.
Reversed and remanded for evidentiary hearing.